ROBERTSON, P. J.
— This is an action by the widow of Samuel Tanner to recover damages for his death resulting from injuries which he received at a street crossing in Poplar Bluff in October, 1912. The jury returned a verdict for $3500 upon which judgment was entered and defendant has appealed. The passenger train which caused Tanner’s death was northbound and about thirty minutes late. Deceased, seventy-two years of age, about 3:3Q in the morning, was driving a team hitched to his wagon on the road leading to this crossing from the south and just before passing onto defendant’s track the wagon road leads to the west. He came from the south and was passing over the crossing to the west. There were four sets of railroad tracks at this crossing east of the track upon which defendant’s train was running, the latter-being by us designated as track five, the vertex in a rather sharp curve to the west of which is a short *267distance south of the crossing. At the .extreme east of the crossing the distance to track five was about fifty feet. Leading off to the south and east from these tracks were numerous switch tracks and on one of them up near the track upon which the train was running at the time of the accident, there was a string of box freight cars extending up near the crossing. The depot is about eleven hundred feet north of the crossing. The city of Poplar Bluff had an ordinance prohibiting trains from running within its limits at a greater speed than eight miles an hour. There were other tracks west of five and beyond them there was an electric street arc light. To his right and north of the crossing a distance of over 700 feet there was standing, with its headlight towards the crossing, an engine. At about the time that deceased was passing onto the railroad tracks he was seén to look in both directions. There was no testimony that he stopped. No signal was given by the approaching train, as shown by substantial testimony. Several witnesses testified that it was running between twenty and twenty-five miles an hour. According to all of the testimony the train approached this crossing at a greater rate of speed than eight miles an hour, except the engineer who testified that he was running between six and ten miles an hour; the fireman put it at between eight and twelve miles an hour. The engineer in charge of the train testified that he saw the team, heard it walking on the board crossing “making lots of noise” and that it started in a trot across said track five. He says at that time his engine was about thirty feet from the crossing. He says he saw the driver raise up in the wagon and either jerk or slap the team which “took a dart across the track.” ■ The pilot of the engine struck the team throwing one of them east and the other on the west of track five and hurled the deceased from the wagon. The train was stopped in about one hundred and fifty feet after it struck the team. The *268only testimony on the amount of noise that was being made by the train was to the effect that it was very little. The engine was equipped with a very strong electric head light. The morning was clear and still and the deceased’s sight and hearing were good. He had frequently gone over this crossing before. The plaintiff’s petition charges that by reason of defendant’s conduct therein alleged that “she is entitled to receive as a penalty from said defendant for the death of her said husband a sum not less than $2000 and not to exceed $10,0-00.” During the progress of the trial deceased’s son was placed upon the witness stand and was asked the age of his father at the time of his death, to which the defendant objected as “not material in this case.” The witness was then asked the condition of his father’s health before the accident, to which the defendant objected “because it is irrelevant and immaterial in this case.” Both objections were overruled, the defendant excepted and the witness proceeded without further objections to testify to facts tending to prove the earning capacity of the deceased and the dependance of the plaintiff thereon for support. The witness was cross-examined by defendant on these points. The defendant requested and was refused the following instruction:
“You are instructed that plaintiff has failed to allege any facts in the petition authorizing the recovery of compensatory damages therefore, if your verdict should be for plaintiff it must not exceed the sum of two thousand dollars.”
The contention here is that the court should declare as a matter of law that the deceased was guilty of such contributory negligence as to bar any right of recovery on the part of the plaintiff and that the defendant’s instruction, above quoted, should have been given. We have decided that both of these contentions should be ruled against the defendant.
*269The defendant says that plaintiff should not be permitted to recover because if he had listened he could have heard the train before getting into danger and if he had looked he could, to say at least, have seen the headlight reflections at the west end of the crossing.
In the absence of evidence to the contrary the presumption must prevail in this case that deceased in passing over this crossing was exercising proper care; that he looked and listened where it was his duty to do these things, or either of them. [Weller v. Chicago, Milwaukee & St. Paul R. Co., 164 Mo. 180, 198, 64 S. W. 141; Riska v. Union Depot R. Co., 180 Mo. 168, 188, 79 S. W. 445; Powers v. St. Louis Transit Co., 202 Mo. 280, 100 S. W. 655 and Weigman v. St. Louis, Iron Mountain & Southern Railway, 223 Mo. 699, 718, 123 S. W. 38.]
There is no evidence in this case that justifies a holding by us that the general presumption was so completely overcome as to authorize a demurrer to the testimony. One witness testified that deceased looked both directions when, or soon after, going on the first track. His view of the appro aching train was obstructed by the box cars; the street light subdued to a debatable extent the light from the train, which owing to the convexity of the track was not cast parallel with it, except, possibly, when the engine was within a very short distance of the crossing. The train was making very little noise, in fact the engineer’s testimony, as above noticed, discloses by his ability to “hear lots of noise” caused by the team walking on the boards, that the train was not likely making sufficient noise for deceased to have heard it or located the track it was on had he listened. This feature of the ease brings it directly in line with the Weigman case, supra, wherein the only variation is that there the party could not likely hear the approach*270ing train on account of the noise of another engine than the one- attached to the colliding train.
Respondent suggests that the duty of deceased to look and listen existed only before he entered upon the east track and that he, it not having been shown that he knew upon what track through trains ran, should not be required to stop and listen between each track, but it is not necessary for us to discuss that question as there is no conclusive proof that he did not discharge the duty to look and listen, or one of these if either would have been effective, if such duty developed upon him along the full length of the crossing.
The defendant is in no position to complain of the refusal of the trial court to give an instruction requested by it and quoted above, for the reason that the issue at which it was aimed was brought into the case by testimony that' went to the jury without objection and, therefore, constituted nothing more than a variance which should have been taken advantage of by an affidavit of surprise as contemplated by section 1846', Revised Statutes 1909, if defendant considered that it was not prepared to meet the issue. [Thornton v. American Zinc, Lead & Smelting Co., 178 Mo. App. 38, 42, et seq., 163 S. W. 293.]
The objections made by the defendant, herein-before noticed, amount to nothing. They are too general, are mere epithets and indicate no reason for their interposition. [State ex rel. West v. Diemer, 255 Mo. 336, 350.] Besides, we cannot say that the knowledge of the age or condition of the health of the deceased would not have been of some aid to the jury in considering his alleged contributory negligence, and therefore, could not be condemned as wholly irrelevant and immaterial for all purposes.
The judgment is affirmed.
*271Farrington, J., concurs and files separate opinion. Sturgis, J., concurs in result and files separate opinion.